             Case 2:21-cr-00129-JCC Document 13 Filed 09/13/21 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. CR21-129 JCC
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   JEFFREY STEPHENS,                    )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Conspiracy to Distribute Controlled Substances; Laundering of
15
     Monetary Instruments; Asset Forfeiture Allegations
16
     Date of Detention Hearing:    September 13, 2021.
17
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
18
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
19
     that no condition or combination of conditions which defendant can meet will reasonably assure
20
     the appearance of defendant as required and the safety of other persons and the community.
21
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
22



     DETENTION ORDER
     PAGE -1
             Case 2:21-cr-00129-JCC Document 13 Filed 09/13/21 Page 2 of 3




01          1.     Defendant has been charged with a drug offense, the maximum penalty of which

02 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

03 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

04          2.     Defendant is alleged to be a prolific high-level drug vendor, selling multiple

05 controlled substances on the Dark Web utilizing various monikers. The alleged conspiracy

06 includes allegations the defendant laundered over $1,000,000 in drug proceeds through the Dark

07 Web utilizing bitcoin currencies, sending significant sums of currency overseas to drug

08 suppliers. In support of the government’s motion for detention, alleged wire-tap conversations

09 were proffered to show the defendant poses significant risks of danger and non-appearance,

10 alleging the defendant discussed intentions to kill law enforcement officials and moving to

11 another country. The defendant has a minimal history of legitimate employment, and a number

12 of firearms and high capacity magazines, as well as body armor and numerous digital devices,

13 were allegedly found during a search of defendant’s residence. Defendant is reported to utilize

14 false identifications and aliases.

15          3.     Taken as a whole, the record does not effectively rebut the presumption that no

16 condition or combination of conditions will reasonably assure the appearance of the defendant

17 as required and the safety of the community.

18 It is therefore ORDERED:

19      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

20          General for confinement in a correction facility separate, to the extent practicable, from

21          persons awaiting or serving sentences or being held in custody pending appeal;

22      2. Defendant shall be afforded reasonable opportunity for private consultation with



     DETENTION ORDER
     PAGE -2
           Case 2:21-cr-00129-JCC Document 13 Filed 09/13/21 Page 3 of 3




01        counsel;

02     3. On order of the United States or on request of an attorney for the Government, the person

03        in charge of the corrections facility in which defendant is confined shall deliver the

04        defendant to a United States Marshal for the purpose of an appearance in connection

05        with a court proceeding; and

06     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

07        for the defendant, to the United States Marshal, and to the United State Pretrial Services

08        Officer.

09        DATED this 13th day of September, 2021.

10

11

12
                                                        A
                                                        Mary Alice Theiler
                                                        United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
